11 GREMILLION, Judge,
dissents in part and assigns written reasons.
I agree with the majority in every respect except the award of lost wages, and I write to respectfully express my views. In my opinion, the record does not support a finding of thirty-five days of missed work by the plaintiff, nor does it support a finding that she would have worked eight hours a day had she worked. While I agree that a loss of earnings need not be proven with mathematical certainty, as set forth in Driscoll v. Stucker, the claim requires proof that reasonably establishes the claim. I do not believe the plaintiff reasonably established lost wages in the amount of $1,442.00. I agree with the majority that the plaintiff lost some wages, but would award a lesser amount.